419 F.2d 837
Wade H. LIVINGSTON, as Administrator of the Estate of Grady W. Livingston, Deceased, Appellant,v.NATIONWIDE MUTUAL INSURANCE COMPANY, Appellee.
No. 13498.
United States Court of Appeals Fourth Circuit.
Argued January 6, 1970.
Decided January 12, 1970.

Appeal from the United States District Court for the District of South Carolina, Orangeburg Division, 295 F. Supp. 1122.
L. M. Fanning and W. T. Klapman, Orangeburg, S. C., for appellant.
C. Walker Limehouse, Orangeburg, S. C., for appellee.
Before BOREMAN, WINTER, and CRAVEN, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the district judge, the judgment of the district court will be


2
Affirmed.